Citation Nr: 0714133	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant has no verified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This matter was previously before the 
Board in February 2006 at which time it was remanded via the 
Appeals Management Center (AMC) for additional development.  

In January 2006, the undersigned granted the appellant's 
motion to advance the appeal on the Board's docket for good 
cause shown under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is again REMANDED to the agency of original 
jurisdiction (AOJ) via the AMC in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The appellant claims that he served on active duty from June 
1951 to June 1953 and was exposed to loud noise during such 
service that resulted in his presently claimed hearing loss 
and tinnitus.  Unfortunately, VA has not been able to verify 
the appellant's claimed active duty service.

In the Board's prior remand dated in February 2006, the Board 
requested that another attempt be made to verify the 
appellant's claimed period of active duty service and, if and 
only if such service was verified, to afford the veteran a VA 
examination.  In fulfilling this directive, the AMC sent the 
appellant a letter in March 2006 requesting that he submit 
evidence showing his service number or actual dates of active 
service, as well as complete an enclosed NA Form 13075, 
Questionnaire About Military Service.  In response to this 
request, the appellant submitted a Xeroxed copy of a 
Certificate of Service card showing his name, service number, 
dates of service (from August 31, 1951, to August 4, 1953), 
and that he honorably served on Active Duty with the Army of 
the United States.  However, the appellant did not submit the 
requested NA Form 13075 as the AMC requested he do in March 
2006 and again in August 2006.  That notwithstanding, the AMC 
went ahead and afforded the appellant a VA examination in 
January 2007.  The examiner diagnosed the appellant as having 
bilateral sensorineural hearing loss, but stated he was 
unable to render a nexus opinion without resorting to 
speculation.  

In light of the importance of verifying the appellant's 
claimed active duty service, and in view of the additional 
evidence he submitted by way of the Certificate of Service 
card, a remand is once again required.  In this regard, the 
AMC/AOJ should again ask the appellant to complete NA Form 
13075 and then forward the form (if completed), along with 
the Certificate of Service card to the National Personnel 
Records Center (Military Personnel records) for service 
verification and, if service is verified, the appellant's 
service medical records and service personnel records.  
Thereafter, if any additional verifying service information 
is received, the AMC/AOJ should forward the information to 
the January 2007 VA examiner for his review and an addendum 
nexus opinion.  See 38 U.S.C.A. § 5107(d).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or AOJ should provide the 
appellant with NA Form 13075, 
Questionnaire About Military Service, and 
ask him to complete the form and return 
it to the AMC/AOJ.  

2.  Thereafter, the AMC or AOJ should 
forward the NA Form 13075 (if 
completed) and a copy of the 
Certificate of Service card submitted 
by the appellant, to the National 
Personnel Records Center (Military 
Personnel Records), 9700 Page Avenue, 
St Louis, MO  63132-5100 for 
verification of active duty service 
and, if service is verified, the 
appellant's service medical records and 
service personnel records.

3.  If, and only if, the appellant's 
service is verified and service 
information is provided, the AMC/AOJ 
should forward the information to the 
January 2007 VA examiner for his review 
and an addendum opinion.  He should be 
asked to opine whether it is at least 
as likely as not (a 50 percent degree 
of probability or higher) that the 
veteran's presently claimed hearing 
loss and tinnitus disabilities are 
related to his verified period of 
active duty service.  The rationale for 
all opinions expressed should be 
provided.  The appellant may be 
recalled for examination, if deemed 
necessary.

4.  Thereafter, the AOJ/AMC should review 
the record and determine if the benefits 
sought can be granted.  If the benefits 
remain denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

